 1   BRUCE A. KILDAY, S.B. #66415
       Email: bkilday@akk-law.com
 2   GOKALP Y. GURER, S.B. #311919
 3      Email: ggurer@akk-law.com
     ANGELO, KILDAY & KILDUFF, LLP
 4   Attorneys at Law
     601 University Avenue, Suite 150
 5   Sacramento, CA 95825
 6   Telephone: (916) 564-6100
     Telecopier: (916) 564-6263   Protected Materials
 7
     Attorneys for Defendants CITY OF CITRUS HEIGHTS (also sued erroneously herein as CITY
 8   OF CITRUS HEIGHTS POLICE DEPARTMENT), JORDAN RINEK, ERIC DIAS, KANE
 9   KISSAM, WILLIAM DUNNING, VALENTIN ZAZHITSKIY, JEREMY HATCHELL, and
     JASON FRITZ
10
                                     UNITED STATES DISTRICT COURT
11
12                                 EASTERN DISTRICT OF CALIFORNIA

13   JAMES NELSON, an individual,                       )   Case No.: 2:18-cv-00501-TLN-DB
                                                        )
14
                                       Plaintiff,       )   STIPULATION AND
15                                                      )   ORDER MODIFYING THE COURT’S
                             vs.                        )   MODIFIED PRETRIAL SCHEDULING
16                                                      )   ORDER
17   CITY OF CITRUS HEIGHTS, et al.,                    )
                                                        )
18                                     Defendants.      )
                                                        )
19                                                      )
20           COMES NOW THE PARTIES by and through their respective counsel and subject to the
21   approval of this Court, hereby stipulate and respectfully request to modify and extend by 60 days
22   the following deadlines set forth in this Court’s Modified Pretrial Scheduling Order of December
23   18, 2018 (Court’s Docket No. 17):
24           •       That the non-expert discovery deadline currently set for March 1, 2019 be moved
25                   to April 30, 2019;
26           •       That the expert witness designation deadline currently set for April 30, 2019 be
27                   moved to June 29, 2019;
28           •       That the supplemental expert witness designation deadline currently set for May

                                                        -1-
            STIPULATION AND ORDER MODIFYING THE INITIAL PRETRIAL SCHEDULING ORDER
 1                  30, 2019 be moved to July 29; and
 2          •       That the dispositive motion filing deadline currently set for August 22, 2019 be
 3                  moved to October 21, 2019;
 4          The parties stipulate to and request this modification of the Modified Pretrial Scheduling
 5   Order as to the discovery cut-off, expert witness disclosures, and dispositive motion deadline for
 6   the following reasons, which constitute Good Cause pursuant to Section IX of the Initial Pretrial
 7   Scheduling Order and FRCP 16(b):
 8          1.      The parties have encountered a recent obstacle in arranging for Plaintiff’s
 9   deposition because, just last week, Plaintiff was transferred from the Sacramento County Jail to
10   the custody of the California Department of Corrections facility in Tracy (Deuel Vocational
11   Institution “DVI”), and then again shortly thereafter to the facility in Stockton (California
12   Health Care Facility “CHCF”). Counsel for Plaintiff notified counsel for Defendants the
13   moment they became aware of this transfer. Counsel for Defendants contacted the Stockton
14   facility to ascertain when Plaintiff would be available for a deposition, and the litigation
15   coordinator at the Stockton facility indicated that Plaintiff is currently undergoing a 10-day
16   treatment. The litigation coordinator indicated that, once treatment is complete, Plaintiff could
17   be transferred back to DVI in Tracy or to another facility. The litigation coordinator also
18   indicated that counsel for Defendants should not schedule Plaintiff’s deposition until his
19   treatment is complete and, if Plaintiff is transferred, until he arrives at the new facility, wherever
20   that may be. Once counsel for Defendants receive word of Plaintiff’s completed treatment and
21   possible transfer, they will make immediate arrangements to take Plaintiff’s deposition.
22          2.      Additionally, the parties have encountered a recent obstacle in arranging for the
23   deposition of Officer Fritz, who currently works in South Lake Tahoe. The recent storm has
24   prevented Officer Fritz from finding a safe opportunity to travel to Sacramento for his
25   deposition, and as a result his deposition has had to be rescheduled twice. Additionally, just this
26   weekend Officer Fritz notified counsel for Defendants that he has contracted the flu. He may be
27   unavailable for a deposition until the first or second week of March.
28          3.      With the Court’s previous modification of the Initial Pretrial Scheduling Order,

                                                     -2-
            STIPULATION AND ORDER MODIFYING THE INITIAL PRETRIAL SCHEDULING ORDER
 1    counsel for Plaintiff were able to complete six of the eight officer depositions. In addition to
 2    Plaintiff’s deposition, at the moment these appear to be the only remaining depositions of fact
 3    witnesses.
 4           The parties are grateful that the Court has already granted the modification to the Court’s
 5   Initial Pretrial Scheduling Order, and are optimistic that the new dates for discovery cut-off,
 6   expert witness disclosures, and dispositive motion filing will provide the parties with adequate
 7   time to complete discovery and file dispositive motions. Additionally, as mentioned in the
 8   parties’ previous stipulation, the additional time to complete discovery and develop facts will
 9   provide time for the parties to engage in meaningful settlement negotiations.
10           Further, and significantly, the proposed modifications to the Initial Pretrial Scheduling
11   Order do not change any existing dates for trial or pretrial conference, as trial has not yet been
12   set in this case.
13           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
14    Dated: February 20, 2019                         ANGELO, KILDAY & KILDUFF, LLP
15                                                         /s/ Gökalp y. Gürer
16                                                     By:_________________________________
                                                          BRUCE A. KILDAY
17                                                        GÖKALP Y. GÜRER
                                                          Attorneys for Defendants
18
19    Dated: February 20, 2019                         MAYALL HURLEY, P.C.
20                                                             /s/ William J. Gorham, III (as
                                                               authorized on 2/20/19)
21                                                     By:_________________________________
22                                                        WILLIAM J. GORHAM III
                                                          Attorney for Plaintiff
23
24    Dated: February 20, 2019                         LAW OFFICES OF MARK A. THIEL
25                                                       /s/ Mark A. Thiel (as authorized on 2/20/19)
26                                                     By:_________________________________
                                                          MARK A. THIEL
27                                                        Attorney for Plaintiff
28

                                                     -3-
             STIPULATION AND ORDER MODIFYING THE INITIAL PRETRIAL SCHEDULING ORDER
 1                                            ORDER
 2          It is ordered that:
 3          Non-expert discovery deadline be moved to ___April 30, 2019__________________.
 4          Expert witness designation deadline be moved to ____June 29, 2019______________.
 5          Supplemental expert witness designation deadline be moved to _July 29, 2019_____.
 6          Deadline to file dispositive motions be moved to ____October 17, 2019____________.
 7
 8   IT IS SO ORDERED.
 9
10   Dated: February 26, 2019
11
12
13                                  Troy L. Nunley
                                    United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -4-
           STIPULATION AND ORDER MODIFYING THE INITIAL PRETRIAL SCHEDULING ORDER
